Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection under 35 USC 112(b)
The amendments to the claims overcome the previous rejection under 35 USC 112(b). The rejection has been withdrawn. 
Regarding the objection to the drawings and the claims
The amendments to the claims overcome the objection to the drawings. The objection has been withdrawn. 
The amendments to the claims overcome the objection to the claims. The objection has been withdrawn. 
Regarding the rejection under 35 USC 101
Applicant's arguments filed 13 Nov 2020 have been fully considered but they are not persuasive. Applicant asserts that “the particular combination of features and elements represents an improvement to in-transit detection and mitigation of transportation service disruptions.” Applicant’s remarks, p. 9. As an initial matter, at no point in the claims is there a recitation that the process is performed in-transit. Even accepting this characterization as true, the improvement here is to the mitigation, which is an improvement to the abstract idea itself. It is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology. MPEP 2106.05(a). Therefore, Applicant’s argument is not persuasive. 
Applicant next asserts that the process “cannot be practically performed in the human mind.” Applicant’s remarks, p. 9. As an initial matter, this is not the standard for assessing eligibility for certain methods of organizing human activity, which is the grouping into which Applicant’s claims fall. Moreover, process that can be performed using a pen and paper are fairly construed as reciting an abstract idea. MPEP 2106.04(a)(2)(III). Similarly, claims which recite an abstract idea using a computer as a tool are fairly construed as reciting an abstract idea. Id. 
Applicant next lists a number of asserted advantages to the system over prior art, and asserts that the “claims recite a particular combination of additional elements that define a specific improvement over prior art systems [that] integrates any purported judicial exception into a practical application.” Applicant’s remarks, p. 10. This is not persuasive. The additional elements are generically recited computing elements as set forth below, comprising a computer used as a tool to implement the abstract idea. Even if the recited system offers improvements to disruption mitigation system, the improvement is to the abstract idea. Practical application can be shown by, inter alia, an improvement in the functioning of a computer or to another technology, or implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. MPEP 2106.04(d). Here, Applicant’s entire claimed system could reasonably be implemented by a human using another tool, such as pen and paper, and the computing elements are merely instructions to apply the abstract idea using the computer as a tool, i.e. the computing elements are not integral to the claim. This is insufficient to show a practical application. 
Applicant next asserts that the recited claims are analogous to the claims held eligible in BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016), because the recited claims “contain an ‘inventive’ concept that may at BASCOM, and Applicant’s arguments are not persuasive. For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 USC 103
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 7-22 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1, 3-5, 7-13 and 21 recite a system, claims 14-19 and 22 recite a method, and claim 20 recites non-transitory computer-readable storage medium and instructions. These are statutory categories. 
Step 2A, prong 1: The independent claims recite receiving a notification that identifies a disruption element created in response to detection of disruption events that impact a first segment of an itinerary, wherein the disruption element comprises data indicative of a difference between a base state of an impacted segment and a state of the impacted segment following each disruption event; accessing a reservation record associated with a record identifier included in the first notification to obtain data stored in the first disruption element, the reservation record generated in response to reserving the itinerary; determining a disruption metric that quantifies a relative impact of the disruption events on the first segment of the itinerary using the data stored in the first disruption element; identifying, by a predictive model, at least one mitigation option among a plurality of mitigation options that reduces the disruption metric, wherein the predictive model is trained using a disruption log database that identifies the at least one mitigation option, and the disruption log database includes disruption-related data associated with previous itineraries; and triggering, prior to the time that the first segment terminates, an instruction that causes a remote service to effectuate the at least one mitigation option. Re-accommodating a passenger after a travel disruption constitutes a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional elements are a computing device, a computer-readable storage medium, a first set of instructions, and a database. In claim 14 the additional element is a database. In claim 20 the additional elements are a non-transitory computer-readable storage medium, computer-readable instructions, a processor, a computing device, and a database. These are generically recited computing elements. The combination of these additional elements is no more than mere 
The claims have been amended to include “a data component” and a predictive model. These elements are addressed in prong 1, because neither data nor predictive modelling are inherently computing elements. Though the claims recite the factors that go into the training of the predictive model, the claims do not recite actually training the model. The same factors could be used in a manual predictive model, which means the computer is being used as a tool to automate manual processes. Automation of manual processes has been found by the courts to be insufficient to show an improvement in computer functionality. MPEP 2106.05(a). 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps that constitute a commercial interaction or a rule to be followed. Claim 3 recites a rule to compare the disruption metric to a threshold value; claim 4 recites a grouping of alternative criteria upon which the threshold may be set; claim 5 recites a goal of the mitigation option; claim 7 recites updating the historical data based on estimated and actual travel times when the itinerary terminates; claim 8 recites analyzing the historical data to assign weights to statistically significant features; claim 9 recites that the mitigation options are defined by the service 
Step 2A, prong 2: Most of the dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. Claims 12 and 13 recite specific systems from which disruption event data may be received. The recitation of specific systems from which the disruption event data may be received constitutes generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0052481 to Monteil et. al. (“Monteil”) in view of U.S. Patent Publication No. 2018/0053121 to Gonzalez et. al. (“Gonzalez”).
Claims 1, 14, and 20
Monteil discloses the following elements:
A method comprising: ([0018] a method for optimizing a solution)
receiving a notification that identifies a disruption element created in response to detection of disruption events that impact a first segment of an itinerary, wherein the disruption element is a data component that comprises data indicative of a difference between a base state of an impacted segment and a state of the impacted segment following each disruption event; ([0047] system receives a schedule change from an airline system and sends it to the re-accommodation server, which creates a default travel solution; see also Fig. 6, elements 300 and 301)
accessing a reservation record associated with a record identifier included in the notification to obtain data stored in the disruption element, the reservation record generated in a reservation database in response to reserving the itinerary, ([0048] 
determining a disruption metric that quantifies a relative impact of the disruption events on the first segment of the itinerary using the data stored in the first disruption element; ([0050]-[0051] default solution is compared to original itinerary and evaluated against validity conditions; in an exemplary embodiment, if the new arrival time is later than the departure time of the next segment. Examiner notes that paragraphs [0051]-[0052] disclose a plurality of exemplary validity conditions)
identifying, ([0054] if replacement itinerary is found to be invalid, solver module is triggered to replace the default travel solution with a different solution; [0056] new solutions are ranked according to criteria; [0060] new solution is evaluated against validity conditions; [0065]-[0068] valid solution is selected and communicated to reservation server)
wherein the  using a disruption log database that identifies the at least one mitigation option, and the disruption log database includes disruption-related data associated with previous itineraries; ([0032] passenger parameters include previous disruption history and travel history; [0038] schedule system stores operational flight data including estimated departure and arrival timings, actual departure and arrival timings, and flight status; [0056] process includes receiving data from schedule system; [0070] system predicts how a passenger will react to proposed re-accommodation package)
and triggering, prior to the time that the first segment terminates, an instruction that causes a remote service to effectuate the at least one mitigation option. ([0068] reservation server updates passenger name records with selected valid solution; [0047] schedule change may occur on multiple future dates)
Monteil also discloses a computing device, non-transitory media, and program code (paragraph [0074]) as recited in claims 1 and 20. 
Monteil discloses predicting an acceptable mitigation option based on historical data and past user purchases as set forth above. Monteil does not explicitly disclose using a predictive model. However, Gonzalez discloses using a predictive model including recorded usage data in an intelligent travel planning system. Gonzalez, paragraph [0019]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the predictive mitigation option system of Monteil with the predictive modeling of Gonzalez in order to “anticipate and refine future interactions with and better serve the users.” Gonzalez, paragraph [0019].
Claim 3
Monteil in view of Gonzalez discloses the elements of claim 1, above. Monteil also discloses:
wherein the set of instructions that upon execution by the computing device further cause the system to: compare the disruption metric to a threshold value before triggering the instruction, wherein the instruction is triggered in response to determining that the threshold value is met. ([0052] validity condition may include flight segment threshold; [0036] business rules may include setting a level (threshold) of acceptable increase in elapsed flying time for the flights; [0060] new solution is evaluated 
Claim 5
Monteil in view of Gonzalez discloses the elements of claim 1, above. Monteil also discloses:
wherein an overall travel time of the itinerary is reduced by effectuating the at least one mitigation option. ([0055] elapsed flying time may be used to determine whether a replacement itinerary is acceptable; [0039] elapsed flying time rule defines maximum flying time acceptable for given replacement)
Claim 9
Monteil in view of Gonzalez discloses the elements of claim 1, above. Monteil also discloses:
wherein the plurality of mitigation options are defined by a travel provider servicing the first segment. ([0036] airline carrier may set business rules for replacement travel solution)
Claim 13
Monteil in view of Gonzalez discloses the elements of claim 1, above. Monteil also discloses:
wherein the notification is received from a data sink effectuated by a reservation system hosting the reservation database. ([0047] system may receive schedule change from airline system)

Claims 4, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0052481 to Monteil et. al. (“Monteil”) in view of U.S. Patent Publication No. 2018/0053121 to Gonzalez et. al. (“Gonzalez”) and further in view of U.S. Patent Publication No. 2016/0125327 to Lamoureux et. al (“Lamoureux”).
Claim 4
Monteil in view of Gonzalez discloses the elements of claim 3, above. Monteil also discloses:
wherein the threshold value is based on how much advance notice of each disruption event was provided, a ratio of a net difference in a scheduled arrival time of the first segment provided by the disruption element to an overall travel time of the first segment, a composite disruption metric stored in a user profile associated with the itinerary, a pecuniary value of any prior compensations associated with the itinerary, a loyalty program status level associated with the itinerary, a cabin class associated with the first segment, a root cause of each disruption event, eligibility to access a lounge associated with a travel provider servicing the first segment, frequency of travel conveyances servicing the first segment, or a combination thereof. ([0036] business rules may include setting a level (threshold) of acceptable increase in elapsed flying time for the flights – this is a ratio of a net difference in a scheduled arrival time of the first segment to an overall travel time of the first segment)
Paragraph [0036] of Monteil also discloses that the airline may set business rules, including eligible flight rules, priority rules, direct time frame rules, departure time range rules, elapsed flying time rules, etc. Gonzalez discloses a user profiler that adapts the prediction based on user history and preferences, including loyalty programs etc. Gonzalez, paragraphs [0019]-
Claim 10
Monteil in view of Gonzalez discloses the elements of claim 1, above. Monteil also discloses that the alternative packages may be evaluated on elapsed flying time (paragraph [0055]). Lamoureux discloses:
wherein the plurality of mitigation options include: providing an alternative travel arrangement that reduces an overall travel time of the itinerary, upgrading a seating assignment for a second segment of the itinerary, upgrading a cabin class of a second segment of the itinerary, sending an apology message, sending an offer that is redeemable for future travel at a reduced fare, granting access to a lounge associated with a travel provider servicing the first segment, granting priority on waitlists, flagging the itinerary to notify agents of a travel provider servicing the first segment that a passenger associated with the itinerary is entitled to preferential treatment, refunding a portion of a fare paid for the itinerary, or a combination thereof. ([0043] packages may include upgrades; [0048] package building module may calculate value of package based on elapsed flying time, elapsed time with other carriers, class of service of each leg, number of stops, upgrades, etc.; [0022] system may issue vouchers and compensation associated with selected package; [0061] package may credit passenger with miles for future discounts; see also Fig. 6 for additional mitigation options)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the re-accommodation evaluation of Monteil in view of Gonzalez with the mitigation options of Lamoureux in order to create “a set of proposed re-accommodation packages for the impacted passenger's consideration and selection” based on “the passenger's trip context and preferences.” Lamoureux, paragraph [0021]. 
Claim 18
Monteil in view of Gonzalez discloses the elements of claim 14, above. Monteil also discloses:
wherein each disruption event is a delay in an arrival time of a travel conveyance servicing the first segment, an unscheduled stopover location being added, a scheduled stopover location being replaced with an unscheduled stopover location, a change in a cabin class associated with the first segment, a ground transfer being added, a modification of the first segment that results in a reduced connection time, a special service request associated with the first segment being unfulfilled, a modification of a seat map corresponding to a travel conveyance servicing the first segment, a modification of a seating protocol established by a travel provider operating the travel conveyance, or a combination thereof. ([0003] events that may cause schedule changes include routing and equipment changes, flight delays or cancellations)
Because the events are recited in the alternative, the claim is met. Nevertheless, in the interest of advancing prosecution, Lamoureux discloses that the disruption data may comprise “a change to an origin for a flight, a change to a destination for the flight, a change to the arrival time or the departure time of the flight, a travel date and time, a change to the aircraft resulting in a change in cabin structure and/or capacity resulting in overbooking, rerouting of the aircraft, a diversion of the aircraft to a different airport due to, e.g., inclement weather.” Lamoureux, paragraph [0031]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the re-accommodation evaluation of Monteil in view of Gonzalez with the mitigation options of Lamoureux in order to create “a set of proposed re-accommodation packages for the impacted passenger's consideration and selection” based on “the passenger's trip context and preferences.” Lamoureux, paragraph [0021]. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0052481 to Monteil et. al. (“Monteil”) in view of U.S. Patent Publication No. 2018/0053121 to Gonzalez et. al. (“Gonzalez”) in view of U.S. Patent Publication No. 2016/0125327 to Lamoureux et. al (“Lamoureux”) and further in view of U.S. Patent Publication No. 2014/0095066 to Bouillet et. al. (“Bouillet”).

Monteil in view of Gonzalez discloses the elements of claim 1, above. Monteil also discloses:
wherein the set of instructions that upon execution by the computing device further cause the system to: ([0074] program code may be in program modules – different sets of instructions)
Monteil also discloses that the system evaluates re-accommodation packages on time-based criteria (paragraph [0033]), and that the itinerary solver may consider flights close to the original departure time, direct time frame rules, departure time rules, elapsed flying time rules, and acceptable increase in flying time rules (paragraph [0036]). Monteil does not explicitly disclose determining an estimated travel time and an actual travel time and updating the log accordingly. However, Lamoureux discloses:
determine an estimated travel time of the itinerary at a time the instruction is triggered and an actual travel time of the itinerary at a time that the itinerary terminates, the estimated travel time of the itinerary based on the data stored in the disruption element at the time the instruction is triggered; ([0038] schedule system data may include estimated departure and arrival times, actual departure and arrival times)
and update the disruption log database with the estimated travel time, the actual travel time, and the at least one mitigation option. ([0038] schedule system data may include estimated departure and arrival times, actual departure and arrival times; customer relationship management system includes passenger disruption history and previous disruption package selections; [0029] database may be used to collect and 
Lamoureux as cited above at least strongly suggests, if not fully discloses, updating the various records to include the estimated travel time and the actual travel time. To the extent that neither Monteil nor Lamoureux explicitly disclose updating the log, Bouillet discloses that the system provides scheduled/estimated and real-time data to a historical database and a logic system (paragraph [0025]). It would have been obvious to one of ordinary skill in the art to include in the historical data based system of Monteil in view of Lamoureux the ability to store the relevant data as disclosed by Bouillet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 8
Monteil in view of Gonzalez, Lamoureux, and Bouillet discloses the elements of claim 7, above. Monteil also discloses that the program code may be in program modules, which constitutes different sets of instructions (paragraph [0074]). Lamoureux discloses that some features may be given more weight in determining the re-accommodation package (paragraph [0066]). Neither Monteil nor Lamoureux explicitly disclose assigning a weight to a feature that reflects a statistical significance of the feature. However, Bouillet discloses:
wherein the set of instructions upon execution by the computing device further cause the system to: analyze the disruption log database to assign a weight to a disruption-related feature that reflects a statistical significance of the disruption-related feature in determining a relative impact of the disruption events on itinerary segments. ([0027] system may be configured to put a higher weight on factors in historical data from conditions similar to the current conditions)
Monteil in view of Lamoureux discloses a system which applies a weight to some features of a re-accommodation package. Bouillet discloses assigning weights to factors in historical data from conditions similar to the current conditions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the disruption evaluation of Monteil in view of Lamoureux with the predictive modelling of Bouillet for “accurately predicting an estimated time of arrival of a vehicle at a scheduled stop in a scheduled transportation system.” Bouillet, paragraph [0017].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0052481 to Monteil et. al. (“Monteil”) in view of U.S. Patent Publication No. 2018/0053121 to Gonzalez et. al. (“Gonzalez”) and further in view of U.S. Patent Publication No. 2015/0161528 to Yalcin et. al. (“Yalcin”).
Claim 11
Monteil in view of Gonzalez discloses the elements of claim 1, above. Monteil also discloses that the system may receive notification of a schedule change from any of one or more airline systems (paragraph [0021]). Each of the DCS-CM, DCS-FM, and inventory system in claim 12, below, are disclosed in paragraph [0063] and Fig. 4 of Applicant’s originally filed disclosure as elements within the provider system. Under the broadest reasonable interpretation of Applicant’s claim, “one or more airline systems” meets the “fragmented sources” of Applicant’s claim 11. Nevertheless, in the interest of compact prosecution, Yalcin discloses:
wherein the disruption events are detected using data obtained from a plurality of fragmented sources. ([0042] system monitors one or more incident data sources, including GDS, reservation (inventory) system; [0043]-[0044] “a number of” incident data sources may be used including traveler database/customer reservation system, departure control systems; see also Fig. 1, showing that GDS feeds into travel incident detection module)
Monteil in view of Gonzalez discloses that disruption data may be received from any of one or more airline systems. To the extent that Monteil does not explicitly disclose that disruption data may be received from a plurality of systems, Yalcin discloses that disruption data may be received from a plurality of systems. It would have been obvious to one having ordinary skill in the art to combine the disruption data sources of Monteil in view of Gonzalez with the disruption data received from the various systems as disclosed by Yalcin in order to “automatically propose alternate travel services to a traveler in response to detection of a travel incident that impacts one or more travel services in the traveler's itinerary.” Yalcin, paragraph [0008].
Claim 12
Monteil in view of Gonzalez and Yalcin discloses the elements of claim 11, above. Monteil also discloses that the system may receive notification of a schedule change from any of one or more airline systems (paragraph [0021]). Neither Monteil nor Gonzalez explicitly disclose that the disruption event is detected by one of the fragmented sources listed in claim 12. However, Yalcin discloses: 
wherein the plurality of fragmented sources include a customer management departure control system ("DCS-CM") associated with a travel provider servicing the first segment, a flight management departure control system ("DCS-FM") associated with the travel provider, an inventory system associated with the travel provider, or a combination thereof. ([0042] system monitors one or more incident data sources, including GDS, reservation (inventory) system; [0043]-[0044] “a number of” incident data sources may be used including traveler database/customer reservation system, departure control systems; see also Fig. 1, showing that GDS feeds into travel incident detection module)
Each of the DCS-CM, DCS-FM, and inventory system in are disclosed in paragraph [0063] and Fig. 4 of Applicant’s originally filed disclosure as elements within the provider system. Also, paragraph [0063] of Applicant’s originally filed specification discloses that the inventory system is a part of the reservation system. 
Monteil in view of Gonzalez discloses that disruption data may be received from one or more carrier systems. To the extent that Monteil in view of Gonzalez does not explicitly disclose that disruption data may be received from a plurality of systems, Yalcin discloses that disruption data may be received from a plurality of systems. It would have been obvious to one having ordinary skill in the art to combine the DCS and disruption data of Monteil in view of Gonzalez with the disruption data received from the various systems as disclosed by Yalcin in order to “automatically propose alternate travel services to a traveler in response to detection of a travel incident that impacts one or more travel services in the traveler's itinerary.” Yalcin, paragraph [0008].

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0052481 to Monteil et. al. (“Monteil”) in view of U.S. Patent Publication .
Claim 15
Monteil in view of Gonzalez discloses the elements of claim 14, above. Monteil also discloses:
receiving an additional notification that updates the disruption element in response to detection of an additional disruption event that impacts a second segment of the itinerary; ([0030] system automatically classifies passengers according to connections with the impacted flight; [0033] replacement itinerary might introduce a misconnection (additional disruption element the impacts second segment of the itinerary))
and in response to receiving the additional notification, . ([0035] invalid replacement itineraries call for the itinerary solver to automatically compute a valid replacement travel solution that considers the entire itinerary; [0067] if no valid replacements can be found, itinerary is sent for manual intervention)
Monteil discloses that the system detects that a default replacement solution does not meet the criteria, which highly suggests something akin to a flag. Monteil does not explicitly disclose flagging the reservation record. However, Ince discloses that a misconnect management system is operable to perform re-accommodation or rebooking of passengers (paragraph [0079]), that the system determines, for each connecting passenger, whether the passenger will have a misconnect, and flags the passenger as a potential misconnect (paragraph [0089]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Monteil discloses that exemplary validation conditions include re-accommodation options that do not result in a misconnection. Neither Monteil nor Ince explicitly disclose expediting reservation records that have been flagged. However, Miller discloses that passengers requiring re-accommodation may be prioritized based on various factors, including whether the passengers may be at risk of missing a connection. Miller, paragraphs [0037], [0049]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the flagging of misconnects of Monteil in view of Ince with the prioritized processing of potential misconnects of Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It is likely that an interview to discuss this claim language would help to advance prosecution over the cited art. Examiner is willing to grant an after-final interview for that purpose.
Claim 16
Monteil in view of Gonzalez, Ince, and Miller discloses the elements of claim 15, above. Monteil also discloses:
wherein flagging the reservation record grants access to additional mitigation options not among the plurality of mitigation options. ([0060]-[0061] if none of the replacement travel solutions are found to be valid, the system will compute solutions that 
Claim 17
Monteil in view of Gonzalez, Ince, and Miller discloses the elements of claim 15, above. Monteil also discloses that an agent may perform an additional validity check and can enter new replacement travel solutions (paragraph [0067]). Monteil does not explicitly disclose alerting an agent for further action. However, Ince discloses:
in response to flagging the reservation record, transmitting an alert configured to elicit further action by an agent of a travel provider servicing the second segment. ([0082] the misconnect interface displays an alert for any flight with a potential or probable misconnect; [0084] system displays a hold matrix to help a user decide whether to hold the scheduled departure, the matrix including misconnects – see also Figs. 2C-2G)
Monteil discloses that an agent may enter new replacement solutions. Ince discloses alerting a user to potential misconnects for user intervention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the re-accommodation system of Monteil with the misconnect management system of Ince in order to “rapidly identify potential misconnections after a deviation in airline operations arises.” Ince, paragraph [0051].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0052481 to Monteil et. al. (“Monteil”) in view of U.S. Patent Publication .
Claim 19
Monteil discloses the elements of claim 14, above. Monteil also discloses that events that may cause schedule changes include routing and equipment changes, flight delays or cancellations (paragraph [0003]). Monteil does not explicitly disclose determining a root cause of the disruption. However, Liao discloses:
wherein identifying the at least one mitigation option among the plurality of mitigation options that reduces the disruption metric further includes: performing a root-cause analysis on data stored in the disruption element. ([0029]-[0030] determination of root cause disturbances for actual flight data is performed; [0042] system performs root cause analyses; input to system includes actual flight data for flights that operated as planned, added flights, cancelled flights, delayed flights, and re-routed flights)
Monteil discloses that a plurality of events may cause schedule changes. Liao discloses determining the root cause of a schedule change. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the schedule change re-accommodation system of Monteil the root-cause analysis as taught by Liao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0052481 to Monteil et. al. (“Monteil”) in view of U.S. Patent Publication No. 2018/0053121 to Gonzalez et. al. (“Gonzalez”) and further in view of U.S. Patent Publication No. 2012/0072249 to Weir et. al. (“Weir”).
Claims 21 and 22
Monteil in view of Gonzalez discloses the elements of claims 1 and 14, above. Monteil also discloses that the system responds to an analysis of the full itinerary impacted by a flight change (paragraph [0028]), and that a replacement itinerary might impact downstream legs (paragraph [0030]). Gonzalez discloses caching external data to assure that the external data is the latest data (paragraph [0027]), and a real-time notification system to ensure that a user may travel with the least disruption. Neither Monteil nor Gonzalez explicitly disclose aggregated disruption data resulting from a sequence of disruption events. However, Weir discloses:
determining whether a segment of the itinerary is impacted by a sequence of disruption events; ([0046] a copy of event information is stored as “last event”; system updates data and compares delay to the prior delay)
and in response to determining that a single segment of the itinerary is impacted by a sequence of disruption events, iteratively updating the disruption element corresponding to that segment each time an additional disruption event is detected, wherein the disruption element comprises an aggregated view of a net difference between a ticketed travel service and an actual travel service delivered by a travel provider. ([0046] delay data is updated when new events are detected, and a cumulative difference is aggregated and provided to customer; [0049] delay information is updated  
Duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). At the current level of breadth, these claims could reasonably be construed by one having ordinary skill in the art as a mere duplication of the process steps of detecting a delay and updating the associated data as recited in the independent claims, which is analogous to duplication of parts. Since Monteil discloses determining an event and updating the data associated therewith, such a construction would render claims 21 and 22 obvious over Monteil. Nevertheless, Weir explicitly discloses detecting subsequent events and updating the delay data to reflect the cumulative delay. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the re-accommodation system of Monteil in view of Gonzalez the updated data system as disclosed by Weir in order to save “the last event for comparison with the next updated received by the flight update server.” Weir, paragraph [0052].
As with claim 15, these claims may benefit from an after-final interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628